 

Exhibit 10.3

 

Amendment No. 7 To Employment Agreement

 

Amendment No. 7, effective as of April 25, 2013, by and between The Berkshire
Bank, a New York banking corporation("Employer"), and David Lukens("Employee"),
to the Agreement, dated as of January 1, 2001, between Employer and Employee
(the "Employment Agreement").

 

WITNESSETH:

 

WHEREAS, Employer and Employee entered into the Employment Agreement; and

 

WHEREAS, Employer and Employee wish to amend the terms of the Employment
Agreement with respect to the term thereof.

 

NOW, THEREFORE, in consideration of the covenants herein contained, the parties
hereto hereby agree as follows:

 

1.  Paragraph 2 of the Employment Agreement (inadvertently identified as
Paragraph 3 in Amendments Nos. 1-5 and correctly identified in Amendment No. 6)
shall be amended to read in its entirety as follows:

 



"2.Term of Employment. The employment by Employer of Employee pursuant hereto
shall commence as of the date hereof and, subject to the provisions of paragraph
5 hereof, shall terminate on June 30, 2015. Effective July 1, 2015, unless
Employee’s employment hereunder has already terminated, Employee’s employment
with Employer shall be at-will and may be terminated by Employee or Employer at
any time, with or without Cause or notice."



  

2.  Paragraph 7.3 of the Employment Agreement shall be deleted in its entirety
and shall no longer be of any force or effect.

 

3.  Except as otherwise amended hereby, the Employment Agreement, as amended,
shall continue in full force and effect unamended from and after the date
hereof.

 

This Amendment may be executed in counterparts. Such counterparts, when taken
together, shall constitute the agreement between the parties. Photographic and
fax copies of such signed counterparts may be used in lieu of the originals of
this Amendment for any purpose.

 

 

IN WITNESS WHEREOF, this Amendment No. 7 has been executed and delivered by the
parties hereto as of the date first above written.

 

  THE BERKSHIRE BANK       /s/ Moses Krausz   President and CEO       /s/ David
Lukens   David Lukens

 

 

 

